Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                   	 DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 10/26/2020 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fukui (JP2018/018976). 
For the purpose of citation, Examiner used machine translation of JP2018/018976, said translation has been provided herewith to the applicant. 	
Regarding Claim 1, Fukui (In Fig 1) discloses a heat dissipation board (heat dissipation substrate, ¶ 7, II. 5-6), comprising: 
a substrate (11) having at least one through-hole (through holes, ¶ 37, II. 4-6), the substrate comprising a metal material (Molybdenum, ¶ 31, II. 1-3); 

a second portion (13) on an upper surface of the substrate (11), (Fig 1), the second portion having a higher thermal conductivity (Cu/Mo/Cu, ¶ 33, II. 2-4) than the substrate (11) and comprising a metal material (copper); 
a third portion (13) on a lower surface of the substrate (11), (Fig 1), the third portion having a higher thermal conductivity (Cu/Mo/Cu, ¶ 33, II. 2-4) than the substrate (11) and comprising a metal material (copper); and 
a bond (composite, ¶ 34, II. 7-10), (composite is considered a bond as joining 11, 12 and 13 together)  between the substrate (11, MO) and the second portion (13, Cu), and between the substrate (11) and the third portion (13, Cu), wherein the first portion (12) is at least partially continuous with the second portion (13) and with the third portion (13) through the bond (composite, ¶ 34, II. 7-10).
Regarding Claim 2, Fukui (In Fig 1) discloses a heat dissipation board (heat dissipation substrate, ¶ 7, II. 5-6), comprising: 
a substrate (11) having at least one through-hole (through holes, ¶ 37, II. 4-6), the substrate comprising a metal material (Molybdenum, ¶ 31, II. 1-3); 
a first portion (12) in the at least one through-hole (through holes, ¶ 37, II. 4-6), the first portion having a higher thermal conductivity (copper, ¶ 8, II. 3-5) than the substrate (11, Molybdenum, ¶ 31, II. 1-3) and comprising a metal material (copper); 
a second portion (13) on an upper surface of the substrate (11), (Fig 1), the second portion having a higher thermal conductivity (Cu/Mo/Cu, ¶ 33, II. 2-4) than the substrate (11),and comprising a metal material (copper); and 

wherein the first portion (12) is at least partially continuous with the second portion (13) and with the third portion (13), and a bonding layer (composite, ¶ 34, II. 7-10) is between the substrate (11) and the second portion (13), and between the substrate (11) and the third portion (13), (Fig 1).
Regarding Claim 3, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses
wherein the substrate (11) comprises molybdenum (Mo, ¶ 31, II. 1-3), and the first portion (12), the second portion (13), and the third portion (13) comprise copper (Cu/Mo/Cu, ¶ 33, II. 2-4).
Regarding Claim 4, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses
Wherein the heat dissipation board further comprising: a plating layer on a surface of the substrate and on an inner surface of the at least one through-hole (¶ 47, II. 7-8).
Regarding Claim 5, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses 
 wherein the at least one through-hole is circular in a plan view (columnar, ¶ 58, II. 1-4).
Examiner Note; Merriam Webster Dictionary define the term columnar as “resembling tall narrow somewhat cylindrical structure”, the cross-section of a cylindrical structure is considered to be circular in nature.
Regarding Claim 6, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses 
wherein the first portion (12), the second portion (13), and the third portion (13) each comprise the same material (copper, ¶ 8, II. 3-5, ¶ 33, II. 2-4).
Regarding Claim 7, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses wherein the heat dissipation board further comprising: 

a fourth portion (12) in the at least one second through-hole (through holes, ¶ 37, II. 4-6), the fourth portion (12) having a higher thermal conductivity (copper, ¶ 8, II. 3-5) than the second substrate (11, Molybdenum, ¶ 31, II. 1-3) and comprising a metal material (copper), (Fig 1); and 
a fifth portion (13) having a higher thermal conductivity (Cu/Mo/Cu, ¶ 33, II. 2-4) than the second substrate (11, Molybdenum, ¶ 31, II. 1-3) and comprising a metal material (copper), the fifth portion being on an upper surface or a lower surface of the second substrate (11), (Fig 1).
Examiner Note; the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 214404   section VI.
In this case mere duplication of heat dissipation board, carries no patentable weight, no unexpected or new result has been has been sought or claimed.
	Accordingly, one of ordinary skilled in the art in possession of invention could easily duplicate the same.

Regarding Claim 8, Fukui discloses the limitations of claim 1, however Fukui (In Fig 1) further discloses an electronic apparatus (semiconductor module, ¶ 13, II. 1-9), comprising: the heat dissipation board (heat dissipation substrate, ¶ 7, II. 5-) according to claim 1; and an electronic component (semiconductor device, ¶ 13, II. 1-9) mounted on an upper surface of the heat dissipation board in an area (attachment area, ¶ 66, II. 1-8) aligning with the at least one through-hole (through holes, ¶ 37, II. 4-6), (the component attachment area of heat dissipation substrate is aligned with the through-hole).
Regarding Claim 9, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein the substrate (11) comprises molybdenum (Molybdenum, ¶ 31, II. 1-3), and the first portion (12), the second portion (13), and the third portion (13) comprise copper (copper, ¶ 8, II. 3-5, ¶ 33, II. 2-4).
Regarding Claim 10, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein the heat dissipation board further comprising: a plating layer on a surface of the substrate and on an inner surface of the at least one through-hole (¶ 47, II. 7-8).
Regarding Claim 11, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein the at least one through-hole is circular in a plan view (columnar, ¶ 58, II. 1-4).
Regarding Claim 12, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein the first portion (12), the second portion (13), and the third portion (13) each comprise the same material (copper, ¶ 8, II. 3-5, ¶ 33, II. 2-4).
Regarding Claim 13, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein the heat dissipation board further comprising: 
a second substrate (11) having at least one second through-hole (through holes, ¶ 37, II. 4-6), the second substrate (11) being on an upper surface of the second portion (13) or on a lower surface of the third portion (13), (Fig 1) the second substrate (11) comprising a metal material (Molybdenum, ¶ 31, II. 1-3); 
a fourth portion (12) in the at least one second through-hole (through holes, ¶ 37, II. 4-6), the fourth portion (12) having a higher thermal conductivity (copper, ¶ 8, II. 3-5) than the second substrate (11, Molybdenum, ¶ 31, II. 1-3) and comprising a metal material (copper); and 
a fifth portion (13) having a higher thermal conductivity (copper, ¶ 33, II. 2-4) than the second substrate (11, Molybdenum, ¶ 31, II. 1-3) and comprising a metal material (copper), the fifth portion (13) being on an upper surface or a lower surface of the second substrate (11), (Fig 1).
Examiner Note; the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 214404   section VI.
In this case mere duplication of heat dissipation board, carries no patentable weight, no unexpected or new result has been has been sought or claimed.
	Accordingly, one of ordinary skilled in the art in possession of invention could easily duplicate the same.
Regarding Claim 14, Fukui discloses the limitations of claim 2, however Fukui (In Fig 1) further discloses wherein an electronic apparatus (semiconductor module, ¶ 13, II. 1-9) of the heat dissipation board (heat dissipation substrate, ¶ 7, II. 5-6) comprising an electronic component (semiconductor device, ¶ 13, II. 1-9) mounted on an upper surface of the heat dissipation board in an area (attachment area, ¶ 66, II. 1-8) aligning with the at least one through-hole (through holes, ¶ 37, II. 4-6) in a plan view (the component attachment area of heat dissipation substrate is aligned with the through-hole).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Substrate for Electronic Device and Electronic Device US 9,704,793, Refractory Metal substrate with Improved Thermal Conductivity US 7,416,789, Sheet Structure and Method of Manufacturing the Same US 2010/0027221, Support for Electronic Power Component, Power Module Provided with Such a Support, and Corresponding Production Method US 2016/0254210. Other pertinent art made of record are on form PTO-892 notice of reference cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835